Citation Nr: 0623710	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-28 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Fayetteville, Arkansas


THE ISSUE

Eligibility to enroll for receipt of Department of Veterans 
Affairs (VA) health care benefits.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 determination by the 
VAMC in Fayetteville, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if any further action is required for his claim.


REMAND

On his August 2004 VA Form 9 substantive appeal, the veteran 
indicated that he desired to attend an in-person hearing 
before the Board.  Initial review of the record, however, 
reflects that the veteran has not yet been afforded this 
hearing.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing before the Board, to be held at 
the RO in accordance with applicable 
procedures.  The RO should also provide 
the veteran with appropriate notice as to 
the time and place to report for this 
hearing.

The veteran has the right to submit additional evidence and 
argument on matters remanded by the Board.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


